DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–14 is/are pending.

Drawings
The drawings were received on 28 April 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lingyan (Reg. No. 61,299) on 02 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
1. A positive electrode for a solid electrolyte battery which comprises:
a positive electrode current collector;
a first positive electrode active material layer formed on at least one surface of the positive electrode current collector and comprising a first positive electrode active material, a first solid electrolyte and a first electrolyte salt, and
the first positive 
a second positive electrode active material layer formed on the first positive electrode active material layer and comprising a second positive electrode active material, a second solid electrolyte, a second electrolyte salt and a plasticizer, and
the plasticizer has a melting point of 30–130° C.

Allowable Subject Matter
Claim(s) 1–14 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Guyomard et al. (US 2006/0263688 A1, hereinafter Guyomard).
Guyomard discloses a positive electrode for a solid electrolyte battery (see positive electrode, [0067]), which comprises a positive electrode current collector (see aluminum foil, [0069]); a first positive electrode active material layer formed on at least one surface of the positive electrode current collector (see viscous solution, [0069]) and comprising a first positive electrode active material (see LiV3O8, [0067]), a first solid electrolyte (see PEO, [0067]) and a first electrolyte salt (see LiTFSI, [0067]), and a second positive electrode active material layer formed on the first positive electrode active material layer and comprising a second positive electrode active material (see LiV3O8, [0067]), a second solid electrolyte (see PEO, [0067]), a second electrolyte salt (see LiTFSI, [0067]) and a plasticizer (see EC, [0067]), and the plasticizer has a melting point of 30–130° C (see EC, [0067]).
Guyomard does not disclose, teach, or suggest the following distinguishing feature(s):
A positive electrode for a solid electrolyte battery, which comprises a first positive electrode active material layer comprising no plasticizer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725